                                                                   JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



LONNIE LAND,                            No. ED CV 18-2680-SJO (DFM)

         Petitioner,                    JUDGMENT

            v.

RALPH DIAZ, Secretary,

         Respondent.




      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is dismissed, and this action
dismissed with prejudice.


Date: 10/10/19                           ___________________________
                                         S. JAMES OTERO
                                         United States District Judge
